Valentine," J.:
I have great doubts as to the correctness of the decision in this case,, but not sufficient doubts to authorize a dissent. If the title to the property in question had been in the government of the United States, or in the government of the United States and Indians, instead of in the state o'f •Kansas as it is, then I suppose that there could be no doubt that the property would not be taxable. (Parker v. Winsor, 5 Kas. 362; Douglas County v. Rld. Co. id., 615; Baker v. Gee, 68 U. S. [1 Wall.] 333; The Kansas Indians, 72 id. [5 Wall.] 737, overruling the decisions of the supreme court of Kansas in the cases of Blue Jacket v. Johnson County, 3 Kas. 299, and Miami County v. Wan-zop-pe-che, id. 364; Railway Co. v. Prescott, 83 U. S. [16 Wall.] 603, overruling the decision of the supreme court of Kansas in the cases of K. P. Rly. v. Culp, and same plaintiff v. Prescott, 9 Kas. 38.)
The foregoing decisions hold that the property mentioned in each respectively was not taxable. The eases were decided upon the theory that no part of the title to the property, legal or equitable, had passed from the United States or from the United States and the Indians, and therefore that there was nothing within the jurisdiction of the state of Kansas subject to state taxation. They were decided upon the theory that, 'although,an arrangement had been made whereby the title to the property was to pass from the United States, or from the United States and the Indians, at some future time, upon the fulfillment of certain stipulations and conditions, yet that such stipulations and conditions had not been fulfilled, and therefore that no title or estate, legal or equitable, had ever passed from the United States, or from the United States- and the *543Indians, and therefore that- the.state of Kansas -had no-power to • tax the property. The case of Railway Co. v. Prescott,. above cited,.is the strongest, case in this respect. In that case everything had been, done which was necessary to be: done, in order to pass the title from the United States and the Indians to the purchaser, except the payment of the cost of selecting and surveying the land and the payment of certain office fees to the register and. receiver of the land office; and yet it was held by the supreme court of the United States that no such title or estate had passed from the United States as would authorize the state of Kansas to tax the land.
The case of Parker v. Winsor, above cited, certainly does not show that the lands in the present case are not tax,able. In that case, no title of any kind, had passed from the United States, and no title was to pass and no patent was to be issued until after all the stipulations a'nd conditions of the purchase had been fully complied with and fulfilled; and the land was not to be taxed or to' be taxable until after the patent had been issued. (13 U. S. Stat. at Large, 625 to 629; articles 5 and 6, and amendments thereto bn page 629.) The stipulations and conditions of purchase had not in that case been complied with or fulfilled when the lands were taxed.
Indeed, all the cases above cited differ from the present case. In the present case, the title to the property in question is held by the state of Kansas, and the state has the unquestioned and unquestionable right to tax the property if it chooses; while in the above-cited cases the title was in the' United States and the state had no power to tax the lands. The.question in this case is, not- whether the state has the power to tax the property, as was the question in the cases above cited, but the question in this case is, whether the state ' has in fact- chosen to exercise such power. Has the state really, by either its constitution or the statutes, authorized the taxation of these lands? . Has the state by either its constitution or statutes, shown any intention to tax them?. This is really the vital question in this case. Upon this question, as, before stated, I have grave doubts; but still,.as before stated, *544I have not sufficient doubts to authorize a dissent. In the cases above cited, the real question was, whether the state had the power to tax the lands in question. It will therefore be seen that those cases do not control in the present ease.